Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: No prior arts of records alone or in combination discloses the following as a whole:
“a catheter configured to be passed through the patient’s vasculature such that a portion of the catheter is positioned at an intravascular treatment site, wherein the catheter includes a fluid delivery lumen having a distal fluid delivery port;
an ultrasound radiating member positioned within the catheter; an ultrasound signal generator configured to supply a drive signal to the ultrasound radiating member so as to cause ultrasonic energy to be delivered to the treatment site;
an infusion pump configured to pump a therapeutic compound into the fluid delivery lumen so as to cause the therapeutic compound to be delivered through the distal fluid delivery port to the treatment site;
a first reservoir configured to hold the therapeutic compound 
an agitator configured to supply mechanical vibrations to the first reservoir, wherein
the agitator and the ultrasound signal generator are separate elements: and
a controller configured to control the ultrasound signal generator and the infusion pump such that (a) when the ultrasound signal generator is supplying the drive signal to the ultrasound radiating member the infusion pump is in an idle state, and (b) when the infusion pump is pumping a therapeutic compound into the fluid delivery lumen the ultrasound signal generator is in an idle state”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793